DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Amendment after Non-final office action filed on 11/5/2021 is acknowledged. 
3.	Claim 2 has been cancelled.
4.	Claims 1 and 3-22 are pending in this application.
5.	Claims 15-22 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.
6.	Applicant elected without traverse of Group 1 (claims 1-14) and elected without traverse a composition with a 1500 Pa storage modulus, human collagen, 4:1 to 6:1 ratio of hyaluronic acid and collagen, 20 mg/mL to 22 mg/mL hyaluronic and 4 mg/mL to 6 mg/mL collagen as species of composition and/or hydrogel in the reply filed on 7/2/2021.
Restriction requirement was deemed proper and made FINAL in the previous office action.  Group 1 is drawn to a composition comprising a hydrogel comprising about 16 mg/ml to about 24 mg/ml of a hyaluronic acid and about 3 mg/ml to about 6 mg/ml of a collagen, wherein the hyaluronic acid is crosslinked with the collagen via a plurality of crosslink units, and wherein at least a portion of the crosslink units comprise an amide bond, wherein the composition has a storage modulus value of between about 850 Pa and about 5,000 Pa; and an injectable hydrogel product comprising such composition.  A search was conducted on the elected species; and prior art was found.  Claims 1 and 3-14 are examined on the merits in this office action.
Withdrawn Objections and Rejections
7.	Objection to the specification is hereby withdrawn in view of Applicant's amendment to the specification.
8.	Rejection to claims 3 and 9-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn in view of Applicant's amendment to the claim.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
(Revised due to Applicant's amendment to the claim) Claims 1 and 3-14 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schroeder et al (US 2009/0093755 A1, filed with IDS) in view of Wang et al (Acta Biomaterialia, 2009, 5, pages 2371-2384, filed with IDS), Davidenko et al (Acta Biomaterialia, 2010, 6, pages 3957-3968, filed with IDS), Taylor (US 4657553, filed with IDS) and Kablik et al (Dermatol Surg, 2009, 35, pages 302-312, filed with IDS).
The instant claims 1 and 3-14 are drawn to a composition comprising a hydrogel comprising about 16 mg/ml to about 24 mg/ml of a hyaluronic acid and about 3 mg/ml to about 6 mg/ml of a collagen, wherein the hyaluronic acid is crosslinked with the collagen via a plurality of crosslink units, and wherein at least a portion of the crosslink units comprise an amide bond, wherein the composition has a storage modulus value of between about 850 Pa and about 5,000 Pa; and an injectable hydrogel product comprising such composition.
Schroeder et al, throughout the patent, teach a gel comprising hyaluronic acid (HA) crosslinked to collagen via a plurality of crosslink units for augmenting soft tissues in mammals, for example, Abstract; page 1, paragraphs [0002], [0004], [0006], [0009] and [0011]; page 2, paragraphs [0018]-[0027]; and page 3, paragraphs [0029]-[0033].  It meets the limitation of "wherein the hyaluronic acid is crosslinked with the collagen via a plurality of crosslink units" recited in instant claim 1.  Although Schroeder et al do not explicitly state water is in the gel comprising HA crosslinked to collagen, since water is used in the process of preparing the gel in Schroeder et al, and there is no indication that water is removed during the process of preparing such gel (see Figure 1; page 1, paragraphs [0005]-[0009]; page 2, paragraph [0019]; and page 3, paragraphs [0029]-
The difference between the reference and instant claims 1 ad 3-14 is that the reference does not explicitly teach a composition with a 1500 Pa storage modulus, human collagen, 4:1 to 6:1 ratio of hyaluronic acid and collagen, 20 mg/mL to 22 mg/mL 
However, Wang et al, throughout the literature, teach a method of preparing scaffold comprising hyaluronic acid (HA) crosslinked to collagen (Coll); and scaffolds comprising hyaluronic acid (HA) crosslinked to collagen (Coll) via a plurality of crosslink units, wherein different mixing ratios of Coll:HA, including mixing ratio of 1:2, 1:1 and 2:1, are used to prepare the scaffold, for example, Abstract; page 2372, left column, the 3rd paragraph; and page 2372, right column, Section “2.2. Fabrication of porous 3-D scaffolds”.  Wang et al further teach the effects of different mixing ratios of Coll:HA on various properties of the HA-collagen scaffold comprising HA crosslinked to Coll, such as porosity, mean apparent density, degree of crosslinking, water absorption, compression and tension; and the HA-collagen scaffold with the ratio of HA to collagen at 2:1 has the most water absorption, for example, page 2378, Table 1.  Wang et al also teach amide bonds as well as ester bonds are formed in the crosslink units of the HA-collagen scaffold comprising a crosslinked macromolecular matrix comprising HA crosslinked to Coll, for example, page 2372, right column, Section “2.2. Fabrication of porous 3-D scaffolds”.  Furthermore, Wang et al teach sodium hyaluronate having a molecular weight of 1.39X106 Da is used to crosslink to collagen, for example, page 2372, Section “2.1. Materials”.  Therefore, in view of the combined teachings of Schroeder et al and Wang et al, it would have been obvious to one of ordinary skilled in the art to develop a hydrogel composition comprising water and hyaluronic acid crosslinked to collagen via a plurality of crosslink units, wherein at least a portion of the 6 Da, and the collagen is human collagen type I, and wherein the weight ratio of the hyaluronic acid to the collagen is 2:1.  
The effects of different mixing ratios of Coll:HA on various properties of the HA-collagen scaffold comprising HA crosslinked to Coll is also taught in Davidenko et al.  Davidenko et al further teach heterogeneity in the scaffold microstructures (the presence of large pores, local regions of higher density, etc.) may be partially the result of the relatively high concentration of collagen or collagen–HA suspension used for scaffold preparation; difficulties in achieving completely uniform collagen-type sponges from rather highly concentrated suspensions are reported in other works; and scaffolds obtained from less concentrated suspensions display a more uniform pore microstructure but their mechanical properties are fairly poor in comparison with those exhibited by sponges achieved from more concentrated suspensions, for example, page 3960, right column, the last paragraph in Section "3.2. Structure morphology".  Davidenko et al also teach crosslinking of collagen–HA scaffolds using an EDS/NHS system proves to be an easy, effective and contaminant-free technique, for example, page 3967, left column, the 1st paragraph in Section "4. Conclusions".
Furthermore, Taylor teaches that for soft tissue implant such as reshaping of breasts by soft tissue implant, the elastic modulus (synonym of storage modulus) of the hydrogel material is in the same range as that of the tissues it is designed to replace, for example, column 2, lines 33-40.   
nd paragraph and Figure 4.  Therefore, in view of the teachings of Schroeder et al, Taylor and Kablik et al, it would have been obvious to one of ordinary skilled in the art to optimize the storage modulus of the hydrogel to obtain the desired property and/or function for augmenting soft tissues in mammals.  
And, one of ordinary skilled in the art would have been motivated to optimize the concentrations/amounts of hyaluronic acid and collagen in the hydrogel, and the ratio of hyaluronic acid to collagen, since Wang et al teach the effects of different mixing ratios of Coll:HA on various properties of the HA-collagen scaffold comprising HA crosslinked to Coll, and the HA-collagen scaffold with the ratio of HA to collagen at 2:1 has the most water absorption.  The effects of different mixing ratios of Coll:HA on various properties of the HA-collagen scaffold comprising HA crosslinked to Coll is also taught in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
 Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Schroeder et al, Wang et al, Davidenko et al, Taylor and Kablik et al with routine optimization to develop an injectable hydrogel composition comprising water and hyaluronic acid crosslinked to collagen via a plurality of crosslink units, wherein at least a portion of the crosslink units comprise an amide bond, wherein the hydrogel component has a hyaluronic acid concentration of about 16 mg/ml to about 24 mg/ml (such as 20 mg/ml to 22 mg/ml) and a collagen concentration of about 3 mg/ml to about 6 mg/ml (such as 4 mg/ml to 6 mg/ml), wherein the hyaluronic acid is crosslinked to the collagen using hyaluronic acid having a molecular weight of 1.39X106 Da, and the collagen is human collagen type I, wherein the hydrogel has a weight ratio of the hyaluronic acid to the collagen of about 3:1 to about 7:1, and wherein the hydrogel has elastic modulus (synonym of storage modulus) of between about 1000 Pa and about 5000 Pa (such as about 1500 Pa).  It reads on a composition with a 1500 Pa storage modulus, human collagen, 4:1 to 6:1 ratio of hyaluronic acid and collagen, 20 mg/mL to 22 mg/mL hyaluronic and 4 mg/mL to 6 mg/mL collagen as the elected species of composition and/or hydrogel.  
6 Da, and the collagen is human collagen type I, wherein the hydrogel has a weight ratio of the hyaluronic acid to the collagen of about 3:1 to about 7:1, and wherein the hydrogel has elastic modulus (synonym of storage modulus) of between about 1000 Pa and about 5000 Pa (such as about 1500 Pa), because Wang et al teach the effects of different mixing ratios of Coll:HA on various properties of the HA-collagen scaffold comprising HA crosslinked to Coll, such as porosity, mean apparent density, degree of crosslinking, water absorption, compression and tension; and the HA-collagen scaffold with the ratio of HA to collagen at 2:1 has the most water absorption.  Wang et al further teach amide bonds as well as ester bonds are formed in the crosslink units of the HA-collagen scaffold comprising HA crosslinked to Coll.  Wang et al also teach sodium hyaluronate having a molecular weight of 1.39X106 Da is used to crosslink to collagen.  Therefore, in view of the combined teachings of Schroeder et al and Wang et al, it would have been obvious to one of ordinary skilled in the art to develop a hydrogel composition comprising water and hyaluronic acid crosslinked to collagen via a plurality of crosslink 6 Da, and the collagen is human collagen type I, and wherein the weight ratio of the hyaluronic acid to the collagen is 2:1.  The effects of different mixing ratios of Coll:HA on various properties of the HA-collagen scaffold comprising HA crosslinked to Coll is also taught in Davidenko et al.  Davidenko et al further teach heterogeneity in the scaffold microstructures (the presence of large pores, local regions of higher density, etc.) may be partially the result of the relatively high concentration of collagen or collagen–HA suspension used for scaffold preparation; difficulties in achieving completely uniform collagen-type sponges from rather highly concentrated suspensions are reported in other works; and scaffolds obtained from less concentrated suspensions display a more uniform pore microstructure but their mechanical properties are fairly poor in comparison with those exhibited by sponges achieved from more concentrated suspensions.  Davidenko et al also teach crosslinking of collagen–HA scaffolds using an EDS/NHS system proves to be an easy, effective and contaminant-free technique.  Taylor teaches that for soft tissue implant such as reshaping of breasts by soft tissue implant, the elastic modulus (synonym of storage modulus) of the hydrogel material is in the same range as that of the tissues it is designed to replace.  Kablik et al teach elastic modulus G’ (also called storage modulus) of hydrogel is most often used to characterize the firmness of a gel; and hydrogels with higher G’ (higher stiffness) have a better ability to resist dynamic forces occurring during facial muscle movement and thus may provide better support and lift and longer duration of correction in areas such as nasolabial folds and marionette lines, while 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Schroeder et al, Wang et al, Davidenko et al, Taylor and Kablik et al with routine optimization to develop an injectable hydrogel composition comprising water and hyaluronic acid crosslinked to collagen via a plurality of crosslink units, wherein at least a portion of the crosslink units comprise an amide bond, wherein the hydrogel component has a hyaluronic acid concentration of about 16 mg/ml to about 24 mg/ml (such as 20 mg/ml to 22 mg/ml) and a collagen concentration of about 3 mg/ml to about 6 mg/ml (such as 4 mg/ml to 6 mg/ml), wherein the hyaluronic acid is crosslinked to the collagen using hyaluronic acid having a molecular weight of 1.39X106 Da, and the collagen is human collagen type I, wherein the hydrogel has a weight ratio of the hyaluronic acid to the collagen of about 3:1 to about 7:1, and wherein the hydrogel has elastic modulus (synonym of storage modulus) of between about 1000 Pa and about 5000 Pa (such as about 1500 Pa).  

Response to Applicant's Arguments
12.	Applicant argues that the cited prior art references do not disclose or suggest all of the features recited by amended claim 1 in that none of the cited prior art references, alone or in combination, teaches a hydrogel comprising "about 16 mg/ml to about 24 
13.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, the Examiner understands that none of the cited prior art references teaches the limitations "about 16 mg/ml to about 24 mg/ml of a hyaluronic acid and about 3 mg/ml to about 6 mg/ml of a collagen" and "has a storage modulus value of between about 850 Pa and about 5,000 Pa" recited in instant claim 1.  However, in the instant case, first, with regards to the instant claimed storage modulus value, as stated in Section 11 above, Taylor explicilty teaches that for soft tissue implant such as reshaping of breasts by soft tissue implant, the elastic modulus (synonym of storage modulus) of the hydrogel material is in the same range as that of the tissues it is designed to replace.  Furthermore, in view of the teachings of Schroeder et al, Taylor and Kablik et al as set forth in Section 11 above, it would have been obvious to one of ordinary skilled in the art to optimize the storage modulus of the hydrogel to obtain the desired property and/or function for augmenting soft tissues in mammals, in that the elastic modulus (synonym of storage modulus) of the hydrogel is in the same range as that of the tissues it is designed to replace.  And the elastic modulus (synonym of storage modulus) of various tissues including breast is well known in the art, as shown in Butcher et al (from www.nature.com/reviews/cancer, 2009, 9, pages 108-122, see for example, page 112, Figure 1), Cox et al (Disease Models & Mechanisms, 2011, 4, pages 165-178, see for example, page 166, Figure 1) 
With regards to Applicant's arguments about the concentrations/amounts of hyaluronic acid and collagen in the hydrogel, and the ratio of hyaluronic acid to collagen recited in instant claims, in the instant case, as stated in Section 11 above, one of ordinary skilled in the art would have been motivated to optimize the concentrations/amounts of hyaluronic acid and collagen in the hydrogel, and the ratio of hyaluronic acid to collagen, since Wang et al teach the effects of different mixing ratios of Coll:HA on various properties of the HA-collagen scaffold comprising HA crosslinked to Coll, and the HA-collagen scaffold with the ratio of HA to collagen at 2:1 has the most water absorption.  The effects of different mixing ratios of Coll:HA on various properties of the HA-collagen scaffold comprising HA crosslinked to Coll is also taught in Davidenko et al.  Davidenko et al further teach heterogeneity in the scaffold microstructures (the presence of large pores, local regions of higher density, etc.) may be partially the result of the relatively high concentration of collagen or collagen–HA suspension used for scaffold preparation; difficulties in achieving completely uniform collagen-type sponges from rather highly concentrated suspensions are reported in other works; and scaffolds obtained from less concentrated suspensions display a more 
	Taken all these together, the rejection is deemed proper and is hereby maintained.
The Butcher et al and Cox et al references are cited only for the purpose of rebutting Applicant's arguments, therefore, they are not cited as prior art references.

Obviousness Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

15.	(Revised due to Applicant’s amendment to the claim) Claims 1 and 3-14 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US patent 9662422 B2 in view of Schroeder et al (US 2009/0093755 A1, filed with IDS). 

16.	Instant claims 1 and 3-14 are drawn to a composition comprising a hydrogel comprising about 16 mg/ml to about 24 mg/ml of a hyaluronic acid and about 3 mg/ml to about 6 mg/ml of a collagen, wherein the hyaluronic acid is crosslinked with the collagen via a plurality of crosslink units, and wherein at least a portion of the crosslink units comprise an amide bond, wherein the composition has a storage modulus value of between about 850 Pa and about 5,000 Pa; and an injectable hydrogel product comprising such composition.  
17.	Claim 1 of US patent 9662422 B2 is drawn to a method of treating a soft tissue defect in a subject, the method comprising injecting a dermal filler composition into the subject's skin; wherein the composition comprises: (i) a hydrogel comprising: (a) water; and (b) a crosslinked macromolecular matrix comprising hyaluronic acid crosslinked to collagen via a plurality of crosslink units, wherein at least a portion of the crosslink units comprise an amide bond, and wherein the crosslinked macromolecular matrix has a weight ratio of the hyaluronic acid to the collagen of 1: 1 to 7:1; wherein said hydro gel has a hyaluronic acid concentration of 6 mg/mL to 21 mg/mL, a collagen concentration of 3 mg/mL to 12 mg/mL, and a storage modulus value of between 850 Pa and 5,000 Pa; and (ii) a cellular component comprising cells obtained from adipose tissue; wherein the composition has a fat:hydrogel weight ratio of 1: 1 to 5: 1; and wherein the injection results in an increase in soft tissue volume and an increase in the volume retention, 
	The method recited in claims 1-19 of US patent 9662422 B2 is in possession of a hydrogel recited in instant claims 1, 3 and 7-14.
18.	The difference between instant claims 1 and 3-14 and claims 1-19 of US patent 9662422 B2 is that claims 1-19 of US patent 9662422 B2 do not teach the limitations of instant claims 4-6.
However, Schroeder et al teach a hydrogel comprising water and hyaluronic acid crosslinked to collagen via a plurality of crosslink units for augmenting soft tissues in mammals, wherein the collagen can be type I, II, III, IV, or V collagen, or a combination thereof, and human collagen type I is used in the working example, for example, Abstract; page 1, paragraphs [0006] and [0009]; and page 3, paragraph [0030] and Table 1.  
Therefore, in view of the teachings of Schroeder et al, it would have been obvious to one of ordinary skilled in the art to modify the hydrogel used in the method recited in claims 1-19 of US patent 9662422 B2 and develop the composition/hydrogel recited in instant claims 1 and 3-14.  
Thus, if one of ordinary skill in the art practiced the claimed invention of instant claims 1 and 3-14, one would necessarily achieve the claimed invention of claims 1-19 of US patent 9662422 B2 in view of Schroeder et al, and vice versa.

19.	(Revised due to Applicant’s amendment to the claim) For the same/similar reasoning/rational as the rejection set forth in Sections 15-18 above, instant claims 1 

20.	(Revised due to Applicant’s amendment to the claim) Claims 1 and 3-14 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US patent 9480775 B2 in view of Schroeder et al (US 2009/0093755 A1, filed with IDS), Wang et al (Acta Biomaterialia, 2009, 5, pages 2371-2384, filed with IDS), Davidenko et al (Acta Biomaterialia, 2010, 6, pages 3957-3968, filed with IDS), Taylor (US 4657553, filed with IDS) and Kablik et al (Dermatol Surg, 2009, 35, pages 302-312, filed with IDS). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1 and 3-14, one would necessarily achieve the claimed invention of claims 1-14 of US patent 9480775 B2 in view of Schroeder et al, Wang et al, Davidenko et al, Taylor and Kablik et al, and vice versa. 
21.	Instant claims 1 and 3-14 are drawn to a composition comprising a hydrogel comprising about 16 mg/ml to about 24 mg/ml of a hyaluronic acid and about 3 mg/ml to about 6 mg/ml of a collagen, wherein the hyaluronic acid is crosslinked with the collagen via a plurality of crosslink units, and wherein at least a portion of the crosslink units comprise an amide bond, wherein the composition has a storage modulus value of 
22.	Claim 1 of US patent 9480775 B2 is drawn to a hydrogel composition for soft tissue augmentation, comprising: a hyaluronic acid polymer crosslinked with collagen via a zero-length crosslinking agent; wherein said hydrogel is formed by: (a) reacting said hyaluronic acid polymer with said collagen via said zero-length cross-linking agent; wherein said zero-length cross-linking agent is a carbodiimide; thereby providing a crosslinked hyaluronic acid/collagen based composition; and (b) sterilizing the crosslinked hyaluronic acid/collagen-based composition using a gaseous agent or an irradiation source, wherein the irradiation source comprises ultraviolet light, visible light or microwaves.  Dependent claims 2-14 of US patent 9480775 B2 recite further limitations to the hydrogel composition in claim 1.
23.	The difference between instant claims 1 and 3-14 and claims 1-14 of US patent 9480775 B2 is that claims 1-14 of US patent 9480775 B2 do not teach the amount of collagen recited in instant claims 1 and 11; the storage modulus value recited in instant claim 1; and the limitations of instant claims 3-6, 8, 9, 13 and 14.
However, in view of the combined teachings of Schroeder et al, Wang et al, Davidenko et al, Taylor and Kablik et al with routine optimization as set forth in Section 11 above, it would have been obvious to one of ordinary skilled in the art to modify the hydrogel composition for soft tissue augmentation recited in claims 1-14 of US patent 9480775 B2 and develop composition and/or injectable hydrogel product recited in instant claims 1 and 3-14. 


24.	(Revised due to Applicant’s amendment to the claim) For the same/similar reasoning/rational as the rejection set forth in Sections 20-23 above, instant claims 1 and 3-14 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent 10111984 B2 and claims 1-23 of US patent 10905797 B2, and in view of the combined teachings of Schroeder et al (US 2009/0093755 A1, filed with IDS), Wang et al (Acta Biomaterialia, 2009, 5, pages 2371-2384, filed with IDS), Davidenko et al (Acta Biomaterialia, 2010, 6, pages 3957-3968, filed with IDS), Taylor (US 4657553, filed with IDS) and Kablik et al (Dermatol Surg, 2009, 35, pages 302-312, filed with IDS) with routine optimization as set forth in Section 11 above. 

25.	(Revised due to Applicant’s amendment to the claim) For the same/similar reasoning/rational as the rejection set forth in Sections 20-23 above, instant claims 1 and 3-14 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of co-pending Application 17/161446 and in view of the combined teachings of Schroeder et al (US 2009/0093755 A1, filed with IDS), Wang et al (Acta Biomaterialia, 2009, 5, pages 2371-2384, filed with IDS), Davidenko et al (Acta Biomaterialia, 2010, 6, pages 3957-3968, filed with IDS), 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Please note: in the instant case, US patents 9480775 B2, 10111984 B2 and 10905797 B2, and co-pending Application 17/161446 share the same Applicant (Allergan, Inc.) with instant Application.

Response to Applicant's Arguments
26.	Applicant argues that "Applicant respectfully requests that these rejections be held in abeyance until no other rejections remain."
27.	Applicant's arguments have been fully considered but have not been found persuasive. 
Until a proper terminal disclaimer is filed and approved by the Office, these double patenting rejections are maintained.

New Objections
28.	Claim 1 is objected to for the following minor informality: Applicant is suggested to amend claim 1 as "A hydrogel composition comprising about 16 mg/ml to about 24 mg/ml of a hyaluronic acid and about 3 mg/ml to about 6 mg/ml of a collagen, wherein the hyaluronic acid is crosslinked with the collagen via a plurality of crosslink units, wherein at least a portion of the crosslink units comprise an amide bond, and wherein the composition has a storage modulus value of between about 850 Pa and units, wherein at least a portion of the crosslink units comprise an amide bond, and wherein the hydrogel has a storage modulus value of between about 850 Pa and about 5,000 Pa".

New Rejections
Claim Rejections - 35 U.S.C. § 112 fourth paragraph 
29.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

30.	Claims 7 and 12 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

32.	Claim 12 depends on claim 1; and claim 12 recites “The composition of claim 1, wherein the composition is a hydrogel".  However, in the instant case, the composition recited in instant claim 1 is a hydrogel.  Therefore, the scope of the composition recited in instant claim 12 is identical to that of the composition recited in instant claim 1.  Claim 12 does not further limit the scope of the composition in claim 1; and claim 12 is improper dependent form for failing to further limit the subject matter of claim 1.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-







/LI N KOMATSU/Primary Examiner, Art Unit 1658